DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5, 9, 10, 13, 14, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 (from which claims 4, 5, 9 and 10 depend) and 12 (from which claims 13, 14, 18 and 19 depend) each provide that:
▪ the axis of rotation of the drive motor is non-coaxial with the axis of rotation of the first and second rotary devices; and 
▪ the axis of rotation of the drive motor is coaxial with the control axis.
These features are present in Fig. 1.  Neither of these features are disclosed to be present in the embodiments of Figs. 4 or 5.  Accordingly, dependent claims 4, 5, 9, 10, 13, 14, 18 and 19 (which claim a track) appear to attempt to combine separate embodiments into a device which is not supported by the original disclosure.

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered:
The amendment to claim 1 overcomes the previous prior art rejection and brings the claim in condition for allowance.  However, as provided above, several independent claims (which depend directly or indirectly from claim 1) clearly provide for features that are present in multiple embodiments resulting in §112 rejections for those claims.  Applicant should cancel the claims or amend to clearly claim a single embodiment.
	
Allowable Subject Matter
Claims 1-3, 6-8, 11, 12, 15-17 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner was unable to find prior art teaching, inter alia, a control member movable about a control axis and a position sensor; a first and second rotary device, on forward of the other; a drive motor having an axis of rotation non-coaxial with the rotary axes of the first and second device; wherein the axis of rotation of the drive motor is coaxial with the control axis of rotation.
▪ Spital (US 7,293,622) provides for a control member that is movable about a control axis, and a motor that drives a rotary device; however, the control member axis and drive motor axis are not coaxial with one another.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        


MLW
April 23, 2022

/JACOB B MEYER/Primary Examiner, Art Unit 3618